Name: 73/251/ESCS, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 24 July 1973 appointing Judges and an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-08-15

 Avis juridique important|41973D025173/251/ESCS, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 24 July 1973 appointing Judges and an Advocate-General to the Court of Justice Official Journal L 227 , 15/08/1973 P. 0029 - 0030++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 24 JULY 1973 APPOINTING JUDGES AND AN ADVOCATE-GENERAL TO THE COURT OF JUSTICE ( 73/251/ECSC , EEC , EURATOM ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 32 THEREOF ; HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 167 THEREOF ; HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 139 THEREOF ; WHEREAS THE TERMS OF OFFICE OF JUDGES MERTENS DE WILMARS , CEARBHALL O DALAIGH AND PESCATORE , TOGETHER WITH THAT OF MR ROEMER , ADVOCATE-GENERAL , EXPIRE ON 6 OCTOBER 1973 , HAS DECIDED AS FOLLOWS ; SOLE ARTICLE 1 . THE FOLLOWING ARE HEREBY APPOINTED JUDGES OF THE COURT OF JUSTICE FOR THE PERIOD FROM 7 OCTOBER 1973 TO 6 OCTOBER 1979 INCLUSIVE : MR JOSEPH M.H.C . MERTENS DE WILMARS MR CEARBHALL O DALAIGH MR PIERRE PESCATORE 2 . THE FOLLOWING IS HEREBY APPOINTED ADVOCATE-GENERAL OF THE COURT OF JUSTICE FOR THE PERIOD FROM 7 OCTOBER 1973 TO 6 OCTOBER 1979 INCLUSIVE : MR GERHARD REISCHL . DONE AT BRUSSELS , 24 JULY 1973 . THE PRESIDENT I . NOERGAARD